UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 21, 2015 RIVERVIEW BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 000-22957 91-1838969 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 900 Washington Street, Suite 900, Vancouver, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(360) 693-6650 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 21, 2015, Riverview Bancorp, Inc. issued its earnings release for the quarter ended June 30, 2015.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1News Release of Riverview Bancorp, Inc. dated July 21, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIVERVIEW BANCORP, INC. Date:July 21, 2015 /s/ Kevin J. Lycklama Kevin J. Lycklama Chief Financial Officer (Principal Financial Officer)
